               Case 21-10549-JTD   Doc 542-1   Filed 07/12/21   Page 1 of 27




                                      EXHIBIT A

                                    Proposed Order




62358/0001-41134458v1
                           Case 21-10549-JTD            Doc 542-1        Filed 07/12/21        Page 2 of 27



                                   IN THE UNITED STATES BANKRUPTCY COURT
                                        FOR THE DISTRICT OF DELAWARE

             In re:                                                   Chapter 11

             SC SJ HOLDINGS LLC, et al.1                              Case No. 21-10549 (JTD)

                                       Debtors.                       (Jointly Administered)

                                                                      Ref. Docket No. 71


             ORDER UNDER BANKRUPTCY CODE SECTION 502(c) AND BANKRUPTCY RULE
                 3018 ESTIMATING ACCOR’S CLAIM FOR FEASIBILITY PURPOSES

                      Upon the Motion Of Debtors For Order Under Bankruptcy Code Section 502(c) and

         Bankruptcy Rule 3018 Estimating Maximum Amount Of Contingent And Unliquidated Claim Of

         Fairmont Hotels & Resorts (U.S.) Inc. (the “Estimation Motion”),2 by which the Debtors moved

         for entry of an order (this “Order”) estimating the amount of the contingent and unliquidated claims

         of Accor Management US Inc. (f/k/a Fairmont Hotels & Resorts (U.S.) Inc.) (“Accor”) against the

         Debtors arising from rejection, breach and/or termination of that certain Amended and Restated

         Hotel Management Agreement dated December 2, 2005, as amended (the “HMA”), and that

         certain Owner Agreement dated January 2, 2018 (the “Accor Claim”); and this Court having found

         that the Estimation Motion is a core proceeding pursuant to 28 U.S.C. § 157(b)(2); and this Court

         having found that due and sufficient notice of the Estimation Motion has been given; and after due

         deliberation thereon; and good and sufficient cause appearing therefor,

         IT IS HEREBY ORDERED THAT:

                      1.     For the reasons stated in the transcript of the hearing held on the Estimation Motion

         on June 29, 2021 attached hereto as Exhibit A (the “Hearing Transcript”), which is incorporated


         1
          The Debtors in these chapter 11 cases, along with the last four digits of each Debtor’s federal tax identification
         number, include: SC SJ Holdings LLC (5141) and FMT SJ LLC (7200). The mailing address for both Debtors is 3223
         Crow Canyon Road, Suite 300 San Ramon, CA 94583.
         2
             Capitalized terms used but not defined herein shall have the meanings ascribed to them in the Estimation Motion.

28347464.2

         62358/0001-41135354v1
                        Case 21-10549-JTD          Doc 542-1      Filed 07/12/21      Page 3 of 27




         herein by reference, the Estimation Motion is granted in part and denied in part, as further set forth

         herein.

                   2.      For the reasons set forth in the Hearing Transcript, the Debtors’ request for

         estimation of the Accor Claim for all purposes is denied because it is not required to prevent undue

         delay. Instead, pursuant to Bankruptcy Code section 502(c), the Accor Claim is hereby estimated,

         for the limited purpose of determining feasibility of the Debtors’ Joint Chapter 11 Plan (as may be

         amended, supplemented, or otherwise modified from time to time) (the “Plan”).

                   3.      For the reasons set forth in the Hearing Transcript, the Accor Claim is estimated in

         the maximum amount of $22.24 million (the “Estimated Amount”). For the sake of clarity, the

         Estimated Amount does not include any amount that may be owed by the Debtors to Accor for

         outstanding management fees and reimbursable expenses, or for indemnification and/or

         reimbursement.

                   4.      Because the Court is estimating for the limited purpose of Plan feasibility, it is not

         required to make any specific findings of fact on the merits of the Accor Claim, and any findings

         made on the merits of the Accor Claim in connection with this Order are not binding on the

         arbitrators in the arbitration of the Accor Claim currently pending before the American Arbitration

         Association.

                   5.      The terms of this Order are immediately effective and are enforceable upon its entry.

                   6.      The Court shall retain jurisdiction to hear any and all disputes arising out of the

         interpretation or enforcement of this Order.




28347464.2

         62358/0001-41135354v1
Case 21-10549-JTD   Doc 542-1   Filed 07/12/21   Page 4 of 27




               Exhibit A
Case 21-10549-JTD   Doc 542-1   Filed 07/12/21   Page 5 of 27
                  UNITED STATES BANKRUPTCY COURT
                       DISTRICT OF DELAWARE

                            .       Chapter 11
IN RE:                      .
                            .       Case No. 21-10549(JTD)
SC SJ HOLDINGS, LLC, et al, .
                            .       824 Market Street
                            .       Wilmington, Delaware 19801
                  Debtors. .
. . . . . . . . . . . . . . .       Tuesday, June 29, 2021

                TRANSCRIPT OF VIDEO HEARING RE:
        COURT DECISION ON ESTIMATION MOTION REGARDING
             CLAIM OF ACCOR MANAGEMENT U.S., INC.
            BEFORE THE HONORABLE JOHN T. DORSEY
                 UNITED STATES BANKRUPTCY JUDGE




Audio Operator:                 Electronically Recorded by
                                Jason Spencer, ECRO

Transcription Company:          Reliable
                                1007 N. Orange Street
                                Wilmington, Delaware 19801
                                (302)654-8080
                                Email: gmatthews@reliable-co.com

Proceedings recorded by electronic sound recording,
transcript produced by transcription service.
Case 21-10549-JTD   Doc 542-1   Filed 07/12/21   Page 6 of 27
                                                                       2

                                 INDEX


                                                                Page

COURT DECISION                                                     3
     Case 21-10549-JTD   Doc 542-1    Filed 07/12/21   Page 7 of 27
                                                                                3

 1           (Proceedings commence at 11:00 a.m.)

 2                THE COURT:   Good morning, everyone.          This is Judge

 3   Dorsey.    We are on the record in SC SJ Holdings, LLC, Case

 4   Number 21-10549.

 5                I see from the agenda the only thing going forward

 6   is my ruling on the estimation motion.            Is there anything

 7   else we need to talk about before we get to the main event?

 8           (No verbal response)

 9                THE COURT:   No?    Okay.   Can everyone hear me?

10   Okay.    I want to make sure everyone can hear me.

11                UNIDENTIFIED:     Yes, Your Honor.

12                UNIDENTIFIED:     Yes.

13                THE COURT:   All right.

14                UNIDENTIFIED:     Yes, Your Honor.       Thank you.

15                UNIDENTIFIED:     Good morning.

16                THE COURT:   All right.     So this is my ruling on the

17   estimation hearing.

18                Debtors moved for an estimation of a Accor

19   Management's rejection damages claim for all purposes,

20   including determining the liquidation value of that claim.

21   Accor opposes the motion, arguing that it should be

22   liquidated through arbitration, as provided for in the

23   underlying amended and restated hotel management agreement or

24   HMA.    I previously lifted the automatic stay to allow that

25   arbitration proceeding to go forward.
     Case 21-10549-JTD   Doc 542-1   Filed 07/12/21   Page 8 of 27
                                                                            4

 1                Debtors claim that waiting for the arbitration

 2   proceeding to conclude will cause undue delay in their

 3   Chapter 11 case.    Accor counters that, while liquidation of

 4   their claim through arbitration will take somewhat longer

 5   than an estimation proceeding, it will not cause undue delay

 6   to the bankruptcy process.      In the alternative, Accor argues

 7   that, if I were inclined to estimate, it should be for the

 8   limited purpose -- for a limited purpose, rather than final

 9   adjudication.    For the reasons I will explain, I agree with

10   Accor's alternate suggestion.

11                Debtor SC SJ owns the hotel currently known as the

12   Fairmont San Jose, the hotel, having purchased it on January

13   2nd, 2018.    The hotel comprises 20 stories with 805 rooms and

14   suites and 65,000 square feet of meeting and event space.

15   Debtor FMT leases the hotel from SC SJ.           Accor is the hotel

16   management company that has managed the hotel since 1987,

17   when it first opened.     Prior to the petition date, Accor

18   managed the hotel subject to the amended and restated HMA

19   dated December 2, 2005.

20                Although I previously lifted the stay to allow the

21   arbitration to proceed, I also concluded that I would proceed

22   with claim estimation, reserving until the hearing on

23   estimation the scope of what that estimation would take.

24   During the preliminary hearing on debtors' motion, I found

25   that there were issues of fact that required an evidentiary
     Case 21-10549-JTD   Doc 542-1   Filed 07/12/21   Page 9 of 27
                                                                            5

 1   hearing.

 2              That evidentiary hearing was held on June 10 and

 3   11, 2021, with closing arguments made on June 17, 2021.

 4   During the hearing, two witnesses testified live, five

 5   witnesses testified via video deposition, and four

 6   declarations and nearly one hundred exhibits were entered

 7   into evidence.

 8              Prior to the start of the evidentiary hearing on

 9   June 10, 20201, I heard arguments relating to two motions in

10   limine brought by the debtors.        The first motion was to

11   exclude the reports of Accor's expert witnesses John Dent and

12   Greig Taylor.    I allowed Mr. Dent's testimony on industry

13   standards at the time the HMA was executed, but not on

14   matters of law or the interpretation of the HMA.                With

15   respect to Mr. Taylor, I allowed him to testify and indicated

16   I would determine the weight and relevance of his testimony

17   after trial.

18              The debtors' second motion in limine sought to

19   exclude the pre-bankruptcy marketing efforts of the debtors;

20   that is, debtors' efforts to find a new manager for the hotel

21   prior to breach of termination.        Debtors argued that the pre-

22   breach termination marketing efforts were irrelevant to the

23   estimation of breach termination damages under the liquidated

24   damages provision of the HMA.       Accor argued that these

25   marketing efforts were relevant, as they supported its
     Case 21-10549-JTD    Doc 542-1   Filed 07/12/21   Page 10 of 27
                                                                             6

 1   argument that there were potential contractual breaches prior

 2   to the first petition date on March 5, 2021, specifically

 3   breaches of the covenant of good faith and fair dealing and

 4   quiet enjoyment and rejection damages.            On those grounds, I

 5   denied the motion and allowed the evidence.

 6               Debtors purchased the hotel on January 2, 2018,

 7   assuming the already existing HMA.           The HMA includes a

 8   liquidated damages clause, which describes the compensation

 9   for Accor if the debtor were to breach terminate the

10   contract.   The liquidated damages clause is included in part

11   because Accor's actual damages in the event of a breach

12   termination, quote, "would be difficult or impossible to

13   determine."

14               The liquidated damages amount is based on the

15   management fees paid to Accor over the most recent twelve-

16   month period, times a multiplier to reflect the remaining

17   length of the contract.

18               On March 11th, 2020, the World Health Organization

19   declared COVID-19 a pandemic, inciting a series of lock-down

20   orders and virtually shutting down the hotel industry, among

21   others.   Following this, the revenue of the hotel dropped

22   precipitously.      Sam Hirbod, the CEO of the debtors' parent

23   company and ultimate beneficial owner of the hotel notified

24   Accor of the hotel's need for capital in June of 2020.

25               The debtors retained Jones Lange LaSalle later that
     Case 21-10549-JTD   Doc 542-1    Filed 07/12/21   Page 11 of 27
                                                                            7

 1   summer in order to raise capital.          The debtors then retained

 2   CHMWarnick on September 14, 2020, in order to discuss raising

 3   capital with other hotel operators as part of a potential re-

 4   brand.

 5              Prior to retaining CHMWarnick, Mr. Hirbod alleges

 6   that he, quote:

 7              "-- made it clear to Wayne Buckingham, the Chief

 8   Operating Officer of Accor, that the debtors were looking at

 9   any and all potential possibilities, including all potential

10   brands, all major brands, including considering the

11   termination of the HMA.         That conversation was had at least

12   three different times prior to the debtors even talking to

13   CHMWarnick."

14              Mr. Hirbod says -- Mr. Hirbod says he never named

15   Hilton explicitly in these conversations.

16              Heather McCrory, CEO of Accor Hotels North and

17   Central America, contested this, stated that Wayne

18   Buckingham, now retired, never told her that Hirbod was

19   negotiating with the other brands, and he would have

20   certainly done so, had he been told.

21              After retaining CHMWarnick, the debtors entered

22   discussions with major hotel brands, including Hilton.            On

23   October 6, 2020, a Hilton representative toured the hotel

24   incognito, in order to prepare a property improvement plan,

25   or PIP.   Following this, on October 23, 2020, Hilton sent a
     Case 21-10549-JTD   Doc 542-1   Filed 07/12/21   Page 12 of 27
                                                                             8

 1   pro forma and PIP to Mr. Hirbod to further the discussions

 2   over potential capital injection and management of the hotel.

 3   On October 27, 2020, Mr. Hirbod sent a mezzanine letter of

 4   intent to Hilton, in order to demonstrate market interest in

 5   the hotel.

 6                On October 29, 2020, Mr. Hirbod called Heather

 7   McCrory.   Ms. McCrory testified that she was not told prior

 8   to or during this call that the debtors or CHMWarnick had

 9   already approached other hotel brands.           After this call, Ms.

10   McCrory wrote a letter to Mr. Hirbod, telling him that Accor

11   would not cooperate in attempts to re-brand the hotel.           On

12   November 10, 2020, Accor denied the debtors' request for a

13   tortious interference waiver.

14                On December 15, 2020, Maxine Taylor of CHMWarnick

15   sent an email to various other parties at CHMWarnick, stating

16   that she anticipated termination of the HMA, quote, "sometime

17   in the first quarter" of 2021.        She acknowledged that the

18   value of the liquidated damages clause would drop at a rate

19   of, quote, "$2 million a month over the next two months."

20                On February 4, 2021, Mr. Hirbod informed Accor of

21   his intention to breach terminate the HMA effective March 10,

22   2021.   On February 23, 2021, the debtors retracted the

23   previously sent termination letter on the stated belief that

24   Accor might provide capital.        Later that same day, Mr. Hirbod

25   received definitive notice that Accor would not provide
     Case 21-10549-JTD    Doc 542-1   Filed 07/12/21   Page 13 of 27
                                                                               9

 1   capital.   The HMA was subsequently terminated on March 5,

 2   2021 with the closure of the hotel by the debtors.

 3              11 U.S.C., Section 502(c) requires Bankruptcy

 4   Courts to estimate contingent or unliquidated claims when

 5   liquidating the claim in the non-bankruptcy setting would,

 6   quote, "unduly delay the administration of the case."             There

 7   is significant leeway granted to judges in how and when to

 8   estimate claims, provided they are estimated, quote:

 9              "-- in accordance with the legal rules that will

10   govern the final amount of the claim."

11              In Re World Armstrong Industries, 348 B.R. 111, at

12   123 (D. Del. 2006).

13              This Court has previously found that, quote:

14              "-- estimation is mandatory, provided that the

15   movant establishes that fixing or liquidation of a claim

16   would unduly delay the administration of the case."

17              In Re RNI Wind Down Corporation, 369 B.R. 174, at

18   191 (Bankr. D. Del. 2007).

19              Absent a finding of undue delay, estimation is

20   discretionary.      Id. at 191.

21              There's no dispute between the parties that Accor's

22   claim is unliquidated.      The only dispute is whether

23   liquidating the claim in the normal course will cause undue

24   delay in the debtors' bankruptcy.

25              To rise to the level demanded by Section 502(c),
     Case 21-10549-JTD     Doc 542-1   Filed 07/12/21   Page 14 of 27
                                                                                10

 1   the delay must be something more than the proposition that

 2   liquidation will take longer than estimation.               In Re Dow

 3   Corning Corporation, 211 B.R. 545, at 563 (Bankr. E.D. Mich.

 4   1997).

 5                Quote:

 6                "From the plain language of Section 502(c), it is

 7   clear that estimation does not become mandatory merely

 8   because it may take longer and thereby delay administration

 9   of a case.    Liquidation of a claim, in fact, will almost

10   always be more time consuming than estimation."

11                Quote:

12                "Bankruptcy law's general rule is to liquidate, not

13   to estimate."

14                In Re Dow Corning Corporation, 211 B.R. at 563.

15                Quote:

16                "For estimation to be mandatory then, the delay

17   associated with liquidation must be 'undue.'               Something is

18   undue if it is unjustifiable."

19                Id. at 563.

20                The debtors argue that Accor's claim must be

21   estimated or it will substantially delay the bankruptcy, add

22   costs they cannot afford, and cause them to miss RSA

23   milestones, which are necessary for plan support.                  They more

24   specifically argue that emergence from bankruptcy hinges on

25   securing a new brand operator and $45 million of exit
     Case 21-10549-JTD   Doc 542-1   Filed 07/12/21   Page 15 of 27
                                                                               11

 1   financing, likely through a mezzanine loan.             Debtors contend

 2   this is unlikely without greater certainty regarding Accor's

 3   claim.   The debtors further argue that the current plan is

 4   expressly conditioned on the liquidation of Accor's claim.

 5              I am not convinced by the debtors' argument.             They

 6   bore the burden of proving that estimation was necessary in

 7   order to avoid undue delay in these proceedings; however, the

 8   bulk of their fears have turned out to be unsubstantiated.

 9              Hilton Cigna has been selected as the prevailing

10   bidder and is to become the new brand manager.              While their

11   bid remains non-binding, Mr. Hirbod testified at the

12   disclosure statement hearing on June 1, 2021, that this did

13   not trouble him.    That's transcript at Page 14, Lines 16

14   through 25.

15              Additionally, the debtors have asserted that there

16   are at least two entities, including JPMorgan, who are

17   interested in funding the mezzanine loan.            Like Hilton's bid,

18   the mezzanine financing remains non-binding.             Once again,

19   however, Mr. Hirbod testified at the disclosure statement

20   that this also did not concern him.          That's transcript, Page

21   19, 14 -- Lines 14 through 16.

22              Debtors argue that the Hilton bid requires all

23   claims, including Accor's to be paid or discharged as a

24   condition of closing; however, Mr. Hirbod has committed on

25   the record to, quote:
     Case 21-10549-JTD   Doc 542-1   Filed 07/12/21   Page 16 of 27
                                                                          12

 1              "-- pay the real estate secured debt that is owed,

 2   the one and a half million that is owed, plus the Accor

 3   Fairmont claim, with no limit on the" -- with, quote, "no

 4   limit on the amount he is willing to pay in order to confirm

 5   a plan."

 6              Transcript of the evidentiary hearing, Page 36,

 7   Line 5, through Page 36, Line 18.         It's also referring back

 8   to the disclosure statement hearing at DI-386.

 9              Mr. Hirbod went even further, when asked at the

10   disclosure statement hearing, about the lack of mezzanine

11   financing or capital infusion in Hilton's bid, when he

12   testified that, quote:

13              "It did something better.         It said you can

14   basically choose your mezz and I will fully guarantee the

15   principal."

16              That's the disclosure statement hearing transcript,

17   Page 46, Line 23 through Page 47, Line 1.

18              This guarantee by Mr. Hirbod and Hilton's corporate

19   guarantee makes it significantly less likely that Hilton or

20   any potential mezzanine financer will be unwilling to proceed

21   with closing on the deal.       The debtors presented no evidence

22   to the contrary at the estimation hearing.

23              The debtors asserted that this guarantee by Mr.

24   Hirbod is taken out of context, that Mr. Hirbod's guarantee

25   is limited to roughly $4 million for the Accor claim, based
     Case 21-10549-JTD   Doc 542-1   Filed 07/12/21   Page 17 of 27
                                                                              13

 1   on the underlying disclosure statement.            I disagree.   The

 2   disclosure statement clearly states, quote:

 3                "Fairmont contends that it's entitled to nearly $30

 4   million in breach of contract damages."

 5                That's the disclosure statement, Page 36, DI-391.

 6                While the disclosure statement goes on to say that

 7   the debtors dispute the validity of this amount, there is no

 8   doubt that Mr. Hirbod was aware of that amount in dispute

 9   when he committed to paying the entire amount without

10   limitation.

11                The debtors also focus on -- a fair amount of their

12   argument on the theory that the arbitration will take longer

13   than estimation.    That is likely true based on the record

14   before me.    However, the fact that arbitration will take

15   longer than estimation does not, in and of itself, mean that

16   the case will be unduly delayed.         Despite the debtors'

17   protestations, both parties appear to be actively

18   participating and moving arbitration forward.             Therefore, I

19   do not find that the fact that arbitration is not as fast as

20   estimation is sufficient to establish undue delay in this

21   case.

22                Because the debtors' primary concerns supporting

23   their argument for undue delay are no longer relevant, I find

24   that they have failed to meet their burden of proving that

25   estimation is mandatory in this case.            However, I am
     Case 21-10549-JTD   Doc 542-1   Filed 07/12/21   Page 18 of 27
                                                                                14

 1   persuaded by the debtors' argument that the plan itself is

 2   contingent on assigning a value to Accor's claim in order to

 3   establish feasibility.     Therefore, I find it is prudent to

 4   exercise my discretion and estimate Accor's claim; however, I

 5   will do so only to address the limited concern of feasibility

 6   to allow the plan process to proceed.            I will not estimate

 7   for all purposes.

 8             Having determined that estimation is appropriate in

 9   this case, I'll now turn to Accor's underlying claims.

10   Because I am estimating only for the limited purpose of

11   feasibility, it is not necessary for me to make specific

12   findings of fact on the merits of Accor's claim.                 And any

13   findings I make in connection with this ruling are certainly

14   not binding on the arbitrators who will be hearing the case

15   in the near future.

16             Debtors argue that the only appropriate basis for

17   awarding damages to Accor is by reference to the liquidated

18   damages provision of the HMA, which is clearly unambiguous.

19   Under that provision, damages should be awarded using the 12

20   months of management fees prior to breach termination date

21   and then applying a multiplier based on the remaining years

22   of the contract and discount that amount to present value.

23             Accor argues that, while the intent of the parties

24   can be determined by the HMA itself, it is clear that the

25   parties made a mistake when negotiating the HMA by failing to
     Case 21-10549-JTD   Doc 542-1   Filed 07/12/21   Page 19 of 27
                                                                          15

 1   account for the possibility that the hotel would be nearly

 2   shut down for a year as a result of a worldwide pandemic.

 3   Alternatively, Accor argues that the liquidated damages

 4   provision was intended to ensure that Accor receive the

 5   benefits of the contract through the remaining term of the

 6   agreement and using the 12 months prior to March 2021 does

 7   not achieve that result.        Accor also raises claims for breach

 8   of the covenants of quiet enjoyment, breach of contract and

 9   rejection, and breach of the covenant of good faith and fair

10   dealing.

11              Despite Accor's counsel's statement during the --

12   during argument that denying reformation of the contract

13   would be an abuse of discretion, I think it is reasonably

14   likely that Accor will not succeed in its attempt to reform

15   the liquidated damages provision under California law for

16   either mistake or unreasonableness.          To reform the HMA on the

17   basis of mistake, Accor would have to prove that the

18   liquidated damages provision does not reflect the true intent

19   of the parties.     Hess v. Ford Motor Company, 27 Cal. 4th 516,

20   at 525 (Cal. Supreme Ct. 2002).

21              To reform on the basis of unreasonableness, Accor

22   would have to prove that the liquidated damages provision was

23   unreasonable under the circumstances existing when the

24   parties entered into the contract.          Viatech International,

25   Inc. v. Sporn, 16 Cal. App. 5th 796, at 806 (Cal. Ct. App of
     Case 21-10549-JTD   Doc 542-1   Filed 07/12/21   Page 20 of 27
                                                                        16

 1   Appeals 2017).

 2             Based on the evidence presented, I think it is

 3   unlikely that Accor will meet either of these burdens.

 4   Accor's witnesses who spoke to the intent of the liquidated

 5   damages provision consistently stated that the intent is

 6   reflected in the plain text of the HMA.            Nor did Accor

 7   present any evidence that the liquidated damages provision

 8   was unreasonable when it was drafted, rather than as it is

 9   applied now.

10             While the HMA states the purpose of the liquidated

11   damages provision is to provide Accor with compensation for

12   lost management fees and other damages over the remaining

13   term of the contract, the evidence showed that the parties

14   understood when they entered into the contract that using a

15   single previous year as a baseline for calculating liquidated

16   damages could result in wide fluctuations in the calculation

17   of liquidated damages in any given year.

18             While the parties might not have has anticipated a

19   worldwide pandemic that could result in a near shutdown of

20   the hotel for a year, putting myself into the shoes of the

21   parties at the time the HMA was negotiated, as is required

22   under California law cited to be my Accor, the parties

23   certainly could have envisioned any number of other types of

24   scenarios that would have resulted in a closure of the hotel

25   for an extended period of time.
     Case 21-10549-JTD   Doc 542-1   Filed 07/12/21   Page 21 of 27
                                                                                17

 1             Moreover, the financials for the hotel show that

 2   management fees fluctuated from a high of approximately 2.2

 3   million in 2000 to a low of less than 900,000 in 2010.               It is

 4   also notable that, in the 20 years from 2020 -- or excuse me

 5   -- from 2000 to 2020, management fees never recovered to year

 6   2000 levels.   Moreover, following the precipitous drop in

 7   management fees during the Great Recession of 2008, it took 6

 8   years to recover to 2007 management fee levels.

 9             In hindsight, perhaps, Accor would have selected a

10   different method of calculating liquidated damages.               But of

11   course, as California law provides, it is not appropriate to

12   use hindsight to determine the intent of the parties at the

13   time the HMA was negotiated.        Again, none of this is binding

14   on the arbitrators who will be hearing the case and -- as

15   required under the contract, and they may come to a different

16   conclusion.

17             I, likewise, think it is unlikely that Accor will

18   be able to prove a breach of the covenant of quiet enjoyment

19   or a breach of contract for rejection of the HMA.                Indeed,

20   Accor did not even press these arguments at the time of the

21   estimation hearing, beyond arguing that debtors breached the

22   HMA when it began negotiating with other hotel brands to take

23   over management of the hotel.

24             Accor's argument is based upon a strained reading

25   of the provisions of the HMA, providing that the hotel owner
     Case 21-10549-JTD   Doc 542-1   Filed 07/12/21   Page 22 of 27
                                                                           18

 1   may not affect a transfer without the prior written consent

 2   of the hotel manager.     Accor's argument is that the owner

 3   could not choose a new hotel manager or even negotiate with

 4   other brands without Accor's written consent.             This argument

 5   is unpersuasive for several reasons:

 6             First, the plain language of the HMA shows that it

 7   is meant to cover a transfer of the HMA to a new hotel owner,

 8   not the hiring of a new hotel manager by existing owner.

 9             Second, it would make the breach of -- the breach

10   termination provisions of the HMA superfluous because if the

11   owner could only change hotel managers with Accor's

12   permission, there could never be a breach termination.

13             And third, the argument is counter to California

14   law, which holds that a hotel owner is always allowed to

15   breach his hotel management contract.            See Woolley v. Embassy

16   Suites, 227 Cal. App. 3d 1520, (Cal. Ct. App. 1991).             Indeed,

17   Accor's own witness testified that this case was forefront in

18   negotiations of the liquidated damages provision at the time

19   the contract was negotiated.

20             However, Accor's claim for breach of the covenant

21   of good faith and fair dealing is different.             California law

22   makes it clear that, quote:

23             "The covenant of good faith and fair dealing

24   implied by law in every contract exists merely to prevent one

25   contracting party from unfairly frustrating the other party's
     Case 21-10549-JTD     Doc 542-1   Filed 07/12/21   Page 23 of 27
                                                                                19

 1   right to receive the benefits of the agreement actually

 2   made."

 3               That's Guz v. Bechtel National, Inc., 24 Cal. 4th

 4   317, at 349 (Cal. Ct. App. 1992).

 5               Quote, "Breach of a specific provision of the

 6   contract is not a necessary prerequisite" to breach the

 7   covenant of good faith and fair dealing.              Karma Development

 8   California, Inc. v. Marathon Development California, Inc., 2

 9   Cal. 4th 342, at 373 (1992).

10               California law is particularly concerned with,

11   quote:

12               "-- situations where one party is invested with a

13   discretionary power affecting the rights of another.               Such

14   power must be exercised in good faith."

15               Karma Development at 372.

16               The debtors and Accor offered opposing, mutually

17   exclusive stories of why the HMA was terminated one year

18   after the start of COVID-19.          Accor alleges that the debtors,

19   who had the absolute power to breach the HMA whenever they

20   chose, exercised that discretion to breach it in March of

21   2021.    Excuse me.     The debtors allege that they had the right

22   to breach at their discretion.          Accor alleges that the

23   debtors decided to terminate the HMA and replace Accor with

24   Hilton months before they did so, but waited in order to

25   breach the HMA for an unreasonably low price.               The debtors,
     Case 21-10549-JTD   Doc 542-1   Filed 07/12/21   Page 24 of 27
                                                                         20

 1   of course, disagree with this narrative and argue that they

 2   were in negotiations with Accor and seriously considering not

 3   terminating the HMA up until the date of the bankruptcy.

 4   They alleged that they were losing money throughout the

 5   pandemic and, if not for Accor's continued negotiations, they

 6   would have terminated the HMA earlier, closing the hotel and

 7   saving money.

 8             Both sides presented evidence that tends to support

 9   their narrative.    Accor argued that, if they were successful

10   -- if they were to successfully prove a breach of the

11   covenant of good faith and fair dealing, they would be

12   entitled to lost profits over the remaining term of the HMA

13   from the date of the breach.        Accor's expert Greig Taylor

14   calculated lost profits at 22.24 million.            The debtors'

15   expert, Francis Nardozza, performed a more limited

16   calculation of lost profits, but ultimately settled on a

17   little over 19 million in his report.            Debtors did not

18   present expert testimony on the amount of the potential

19   damages in the event of a breach of the covenant of good

20   faith and fair dealing.

21             Based on the evidence presented, it is reasonable

22   to me that Accor may succeed in proving their claim for

23   breach of the covenant of good faith and fair dealing and be

24   entitled to breach damages.       Neither party specifically

25   addressed what the proper calculation for damages for breach
     Case 21-10549-JTD   Doc 542-1   Filed 07/12/21   Page 25 of 27
                                                                                 21

 1   of the implied covenant of good faith and fair dealing would

 2   be if the breach occurred at some point prior to breach

 3   termination on March 5, 2021, and the interplay of that

 4   breach with the liquidated damages provision of the HMA.

 5              For example, if a finder of fact determined that a

 6   breach of the covenant occurred in December of 2020 and

 7   applied the liquidated damages provision as of that date,

 8   what would the proper calculation of damages be?                 Based on

 9   the record, I do not have an answer to that question.

10              Given that I'm only estimating damages for purposes

11   of plan feasibility, prudence dictates that I estimate

12   Accor's claim at the highest value they could reasonably

13   receive to ensure that they would be -- there will be funds

14   necessary if Accor ultimately is successful with its claim;

15   that is, the amount of lost profits over the term of the

16   remaining time of the contract, without applying the

17   liquidated damages provision.        I will therefore estimate the

18   value of Accor's claim at 22.24 million.            The parties should

19   confer and submit an appropriate form of order consistent

20   with this ruling.

21              Any questions?

22        (No verbal response)

23              THE COURT:    All right.      Anything else before we

24   adjourn?

25        (No verbal response)
    Case 21-10549-JTD   Doc 542-1    Filed 07/12/21   Page 26 of 27
                                                                               22

1                THE COURT:   All right.       Thank you, all.        We are

2   adjourned.

3                UNIDENTIFIED:      Thank you, Your Honor.        Thank you,

4   Your Honor.

5        (Proceedings concluded at 11:25 a.m.)

6                                      *****
     Case 21-10549-JTD   Doc 542-1   Filed 07/12/21   Page 27 of 27
                                                                      23

 1                               CERTIFICATION

 2             I certify that the foregoing is a correct

 3   transcript from the electronic sound recording of the

 4   proceedings in the above-entitled matter to the best of my

 5   knowledge and ability.

 6

 7

 8

 9

10                                                    June 29, 2021

11   Coleen Rand, AAERT Cert. No. 341

12   Certified Court Transcriptionist

13   For Reliable
